Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed October 22, 2021 is acknowledged.  Claims 8-11 and 18 are cancelled. Claim 16 is amended. Claims 19-23 are newly added. Claims 1-7, 12-17 and new claims 19-23 are pending. Claims 1-7 and 12-15 are withdrawn without traverse (filed 8/31/17) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 16-17 and 19-23 are under examination with respect to a polynucleotide/vector/host cell, degenerative disease of the CNS and Alzheimer’s disease in this office action. 
4.	Applicant’s arguments filed on October 22, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections/Objections Maintained
In view of the amendment filed on October 22, 2021, the following rejections are maintained. 
Claim Objections
6.	Claim 20 is objected to because of the following informalities:  the spelling of “Purkinje” is incorrect.  Appropriate correction is required.

Duplicate Claim
7.	Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing survival of cone cells in a subject with degenerative disorders of the photoreceptors, olfactory neurons in a subject with degenerative disorders of the olfactory neurons or Purkinje cells in a subject with Purkinje cells degeneration by a condition medium from Cos-1 cells transfected with vectors encoding full length RdCVF2-S or RdCVF2-L (SEQ ID NO:10) protein, or reducing freezing and anxious behaviors or inhibiting Tau phosphorylation in Nxnl2 Knockout animals that do not express RdCVF2L and show phosphorylated Tau in the brain detected by anti-phospho Tau antibodies (AT8 and AT100) by administration of an AAV2.9 vector encoding RdCVF2L to the Nxnl2 knockout animals as shown in Dr. Leveillard’s declaration, does not reasonably provide enablement for a method of treating anxious behaviors in a subject suffering from all forms of conditions caused by all possible mechanisms including Alzheimer’s disease (AD), comprising administering to a patient in need thereof an effective amount of a polynucleotide or a vector or a host cell comprising the polynucleotide encoding for a polypeptide comprising the amino acid sequence of long isoform in Homo sapiens of the RdCVF2 gene as set forth in SEQ ID NO:10 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claim 22 that is directed to a method of prevention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 22 as amended is drawn to a method of treating anxious behaviors in a subject in need thereof, comprising administering to the subject a therapeutically 
	On p 5-10 of the response, Applicant argues that independent claim no longer recites “treating Alzheimer’s disease” and the data from Nxnl2-/- mice shown in declaration supports the methods recited in claims 16-17, 19 and 20-21 because the Nxnl2-/- mouse is a good model for AD as supported by reduction of Tau phosphorylation and aggregation of Tau and restoring LTP in Nxnl2-/- mice after being treated with RdCVF2L. On p. 11-13 of the response, Applicant argues that the claimed method is enabling because new claim 22 does not recite “treating Alzheimer’s disease” and the Nxnl2-/- mouse is a good model for AD for the same reasons set forth above.
The rejection of claims 16-17 is withdrawn in response to Applicant’s amendment to the claims and arguments. Applicant's arguments related to claims 22-23 have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the Dr. Leveillard’s declaration provides sufficient 
i. Claim 22 encompasses methods of prevention and curing anxious behaviors caused by all possible mechanisms including patients with Alzheimer’s disease (AD) in view of paragraph [0069] of the instant specification and Merriam-Webster online dictionary because the treatment encompasses therapeutic and prophylactic treatment. However, as previously made of record, neither the specification/prior art nor the Dr. Leveillard’s declaration provides support that administration of a vector encoding RdCVF2L can prevent and cure anxious behaviors caused by all possible mechanisms including patients with AD. As previously made of record, Currently, AD cannot be cured or prevented because everyone has a potential of developing AD and it is also an aging disease, which cannot be prevented or cured as evidenced by Henstridge et al. (Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously).
ii. Anxious behaviors can be caused by all possible mechanisms including AD and other psychiatric disorders including bipolar disorder, schizophrenia, panic, depression or anxiety disorders, which are not related to Nxnl2 KO Mice or AD in view of Smith (Exp. Clin. Psychopharmacol. 2017; 25:61-63). The results of reducing freezing and anxious behaviors in a fear conditional experiment from Nxnl2 KO Mice treated with RdCVF2L shown in the Dr. Leveillard’s declaration are only related to anxious behaviors or fear behavior caused by deficiency of Nxnl2 or a deletion of Nxnl2 gene. The results of reducing freezing and anxious behaviors in a fear conditional experiment from Nxnl2 KO Mice treated with RdCVF2L shown in the Dr. Leveillard’s declaration provide no nexus between the deletion of Nxnl2 gene and anxious behaviors caused by AD and Nxnl2 KO Mice and treating anxious behaviors caused by all possible mechanisms including AD and other psychiatric disorders because the pathogenesis of AD is not caused by the deletion of Nxnl2 gene; and rather, is caused by A pathology, or other mechanisms or genes associated with AD and so are other psychiatric disorders. The data shown in the Dr. Leveillard’s declaration provide no support to demonstrate that treatment with RdCVF2L protein or a vector encoding the RdCVF2L protein can treat, prevent and cure anxious behaviors caused by all possible mechanisms including AD or other psychiatric disorders. There is insufficient guidance or evidence to demonstrate that Applicant can treat, prevent and cure anxious behaviors caused by all possible mechanisms including AD or other psychiatric disorders as instantly claimed. Thus, it is unpredictable whether the claimed method can treat, prevent or cure anxious behaviors caused by all possible mechanisms including AD or other psychiatric disorders, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether anxious behaviors caused by all possible mechanisms including AD or other psychiatric disorders can be treated, prevented or cures by the claimed RdCVF2 polypeptide or vector encoding the RdCVF2 polypeptide; and thus the experimentation left to those skilled in the art is extensive and undue. See 
169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, no working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating anxious behaviors caused by all possible mechanisms including AD or other psychiatric disorders by administration of the claimed polynucleotide encoding the RdCVF2L polypeptide (SEQ ID NQ:10) or the claimed RdCVF2L polypeptide. Accordingly, the rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 22, 2021.
Claim Rejections - 35 USC § 112
9.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the new matter rejection.
Claim 22 as amended is directed to a method of treating anxious behaviors in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a vector comprising a polynucleotide coding for the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene, wherein said amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is as set forth in SEQ ID NO:10. 
The instant claim now recites a new limitation “treating anxious behaviors”, which was not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the limitation ““treating anxious behaviors”.  The specification only discloses “treating a neurodegenerative disease….implying Purkinje cells degeneration, degenerative disorders of the photoreceptors, or degenerative disorders of the olfactory neurons…Alzheimer's Disease, Parkinson's Disease, and Huntington's Disease/Chorea… degenerative disorders of the photoreceptors..” (see paragraphs [0070]-[0073] of the published specification). Applicant provides no guidance as to what is encompassed in the limitation ““treating anxious behaviors”. Accordingly, in the absence of sufficient recitation for “the limitation ““treating anxious behaviors”, the specification does not provide adequate written description to support the new limitation recited in claim 22. Support is not found for the new limitation 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 
Claims 16-17 and 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Leveillard et al. (US Patent No. 7795387, issued Sep 14, 2010, priority Oct 17, 2002). 
Leveillard et al. teach methods for treating retinal dystrophy in a subject in need thereof, comprising administering to the patient or subject an effective amount of: a Rdcvf2-encoding DNA polynucleotide coding for the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene, wherein said amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is as set forth in SEQ ID NO:10; or a vector or host cell comprising the claimed polynucleotide or a polypeptide comprising the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene and having the sequence set forth in SEQ ID NO: 10, wherein the retinal dystrophy includes different retinal degenerative diseases including retinitus pigmentosa, age-related macular degeneration, Bardet-Biedel syndrome, Bassen-.

Double Patenting

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8394756, claims 1-15 of U.S. Patent No.8957043, claim 1 of U.S. Patent No.9575075, claims 1-6 of US Patent No. 10004780 or claims 3-5 of U.S. Patent No.10668129.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of treating a patient suffering from a retinal degenerative disease or cone dystrophy comprising administering to the patient a RdCVF2 polypeptide or a vector expressing or encoding RdCVF2 or RdCVFL disclosed by the claims of the ‘756, the ‘043, the ‘075, the ’780 and the ‘129 patents meet the limitations recited in the claims of the instant case. The administration of a RdCVF2 polypeptide or a vector expressing or encoding RdCVF2 or RdCVFL to retinal cells of patients with retinitis pigmentosa or patients with retinal degenerative disease or cone dystrophy inherently protect neurons or enhance survival of cone cells and thus anticipate the instant claims. Note that independent claims recited in instant application are not limited to any specific diseases or patient population. In addition, the limitation “said amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is as set forth in SEQ ID NO:10” recited in instant claims also includes fragments within SEQ ID NO:10. While not identical, the claims of the instant application and the claims of the ‘756, the ‘043, the ‘075 and the ‘129 patents encompass an invention overlapping in scope. Thus, the instant and the claims of the ‘756, the ‘043, the ‘075 and the ‘129 patents claim a non-distinct invention overlapping in scope. 
12.	Claims 16-17 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28 and 34-35 of copending Application No.16/756988 or claim 8 of copending Application No.16/956894.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of treating a patient suffering from a retinal disease affecting cone photoreceptors or retinal degenerative disease, comprising administering to the patient a vector expressing or encoding RdCVF2 or RdCVFL disclosed by the claims of the copending Application Nos.16/756988 and 16/956894 meet the limitations recited in the claims of the instant case. The administration of a vector expressing or encoding RdCVF2 or RdCVFL to patients with a retinal disease affecting cone photoreceptors or retinal degenerative disease inherently protects neurons or enhances survival of cone cells and thus anticipates the instant claims. Note that independent claims recited in instant application are not limited to any specific diseases or patient population. In addition, the limitation “said amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is as set forth in SEQ ID NO:10” recited in instant claims also includes fragments within SEQ ID NO:10. While not identical, the claims of the instant application and the claims of the copending Application Nos.16/756988 and 16/956894 encompass an invention overlapping in scope. Thus, the instant and the claims of the copending Application Nos.16/756988 and 16/956894 claim a non-distinct invention overlapping in scope. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

13.	Claims 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Claims 16-17, 20 and 22 are rejected.


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:10
US-14-390-100A-14146
; Sequence 14146, Application US/14390100A
; Patent No. 9254311
; GENERAL INFORMATION
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:CHAKRABORTY, TIRTHA
;  APPLICANT:DE FOUGEROLLES, ANTONIN
;  APPLICANT:ELBASHIR, SAYDA M.
;  APPLICANT:JOHN, MATTHIAS
;  APPLICANT:ROY, ATANU
;  APPLICANT:WHORISKEY, SUSAN
;  APPLICANT:WOOD, KRISTY M.
;  APPLICANT:HATALA, PAUL
;  APPLICANT:SCHRUM, JASON P.
;  APPLICANT:EJEBE, KENECHI
;  APPLICANT:ELLSWORTH, JEFF LYNN
;  APPLICANT:GUILD, JUSTIN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS
;  FILE REFERENCE: M309.10/2030.1309US371
;  CURRENT APPLICATION NUMBER: US/14/390,100A
;  CURRENT FILING DATE: 2014-10-02
;  PRIOR APPLICATION NUMBER: PCT/US13/30060
;  PRIOR FILING DATE: 2013-03-09
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14

;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,147
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,139
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,135
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,134
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,130
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/712,490
;  PRIOR FILING DATE: 2012-10-11
;  PRIOR APPLICATION NUMBER: 61/709,303
;  PRIOR FILING DATE: 2012-10-03
;  PRIOR APPLICATION NUMBER: 61/696,381
;  PRIOR FILING DATE: 2012-09-04
;  PRIOR APPLICATION NUMBER: 61/681,742
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,720
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,712
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,704
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,696
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,687
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,675
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,667
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,661
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,658
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,654
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,650
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,649
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,648
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,647
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,645
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/668,157
;  PRIOR FILING DATE: 2012-07-05
;  PRIOR APPLICATION NUMBER: 61/648,286
;  PRIOR FILING DATE: 2012-05-17
;  PRIOR APPLICATION NUMBER: 61/648,244
;  PRIOR FILING DATE: 2012-05-17
;  PRIOR APPLICATION NUMBER: 61/618,961
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,957
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,953
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,945
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,935
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,922
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,911
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,896
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,885
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,878
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,873
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,870

;  PRIOR APPLICATION NUMBER: 61/618,868
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,866
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,862
;  PRIOR FILING DATE: 2012-04-02
;  NUMBER OF SEQ ID NOS: 61666
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14146
;  LENGTH: 156
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-390-100A-14146

  Query Match             100.0%;  Score 156;  DB 7;  Length 156;
  Best Local Similarity   100.0%;  
  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156

US-12-602-736A-10
; Sequence 10, Application US/12602736A
; Patent No. 9575075
; GENERAL INFORMATION:
;  APPLICANT: Leveillard, Thierry
;  APPLICANT:  Sahel, Jose-Alain
;  APPLICANT:  Jaillard, Celine
;  APPLICANT:  Poch, Olivier
;  TITLE OF INVENTION: New Neuronal Viability Factor and Use Thereof
;  FILE REFERENCE: 02970-23082US01
;  CURRENT APPLICATION NUMBER: US/12/602,736A
;  CURRENT FILING DATE:  2010-06-01
;  PRIOR APPLICATION NUMBER: PCT/EP08/57031
;  PRIOR FILING DATE: 2008-06-05
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;   LENGTH: 156
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-12-602-736A-10

  Query Match             100.0%;  Score 156;  DB 8;  Length 156;
  Best Local Similarity   100.0%;  
  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156

US-12-602-736A-60
; Sequence 60, Application US/12602736A
; Patent No. 9575075
; GENERAL INFORMATION:
;  APPLICANT: Leveillard, Thierry
;  APPLICANT:  Sahel, Jose-Alain
;  APPLICANT:  Jaillard, Celine
;  APPLICANT:  Poch, Olivier
;  TITLE OF INVENTION: New Neuronal Viability Factor and Use Thereof
;  FILE REFERENCE: 02970-23082US01
;  CURRENT APPLICATION NUMBER: US/12/602,736A
;  CURRENT FILING DATE:  2010-06-01

;  PRIOR FILING DATE: 2008-06-05
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60
;   LENGTH: 156
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-12-602-736A-60

  Query Match             100.0%;  Score 156;  DB 8;  Length 156;
  Best Local Similarity   100.0%;  
  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156

US-14-940-512-14146
; Sequence 14146, Application US/14940512
; Patent No. 9827332
; GENERAL INFORMATION
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:CHAKRABORTY, TIRTHA
;  APPLICANT:DE FOUGEROLLES, ANTONIN
;  APPLICANT:ELBASHIR, SAYDA M.
;  APPLICANT:ELLSWORTH, JEFF LYNN
;  APPLICANT:EJEBE, KENECHI
;  APPLICANT:GUILD, JUSTIN
;  APPLICANT:JOHN, MATTHIAS
;  APPLICANT:HATALA, PAUL
;  APPLICANT:ROY, ATANU
;  APPLICANT:SCHRUM, JASON P.
;  APPLICANT:WHORISKEY, SUSAN
;  APPLICANT:WOOD, KRISTY M.
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS
;  FILE REFERENCE: M309.11/2030.1309USCON
;  CURRENT APPLICATION NUMBER: US/14/940,512
;  CURRENT FILING DATE: 2015-11-13
;  PRIOR APPLICATION NUMBER: 14/390,100
;  PRIOR FILING DATE: 2014-10-02
;  PRIOR APPLICATION NUMBER: PCT/US13/30060
;  PRIOR FILING DATE: 2013-03-09
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,147
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,139
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,135
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,134
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,130
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/712,490
;  PRIOR FILING DATE: 2012-10-11

;  PRIOR FILING DATE: 2012-10-03
;  PRIOR APPLICATION NUMBER: 61/696,381
;  PRIOR FILING DATE: 2012-09-04
;  PRIOR APPLICATION NUMBER: 61/681,742
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,720
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,712
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,704
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,696
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,687
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,675
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,667
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,661
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,658
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,654
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,650
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,649
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,648
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,647
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/681,645
;  PRIOR FILING DATE: 2012-08-10
;  PRIOR APPLICATION NUMBER: 61/668,157
;  PRIOR FILING DATE: 2012-07-05
;  PRIOR APPLICATION NUMBER: 61/648,286
;  PRIOR FILING DATE: 2012-05-17
;  PRIOR APPLICATION NUMBER: 61/648,244
;  PRIOR FILING DATE: 2012-05-17
;  PRIOR APPLICATION NUMBER: 61/618,961
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,957
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,953
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,945
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,935
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,922
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,911
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,896
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,885
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,878
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,873
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,870
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,868
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,866
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/618,862
;  PRIOR FILING DATE: 2012-04-02
;  NUMBER OF SEQ ID NOS: 61666
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14146
;  LENGTH: 156
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-940-512-14146

  Query Match             100.0%;  Score 156;  DB 8;  Length 156;

  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
 

ID   AAM39739 standard; protein; 156 AA.
XX
AC   AAM39739;
XX
DT   23-JUL-2009  (revised)
DT   15-JUN-2007  (revised)
DT   22-OCT-2001  (first entry)
XX
DE   Human polypeptide SEQ ID NO 2884.
XX
KW   Human; nootropic; immunosuppressant; cytostatic; gene therapy; cancer;
KW   peripheral nervous system; neuropathy; central nervous system; CNS;
KW   Alzheimer's; Parkinson's disease; Huntington's disease; haemostatic;
KW   amyotrophic lateral sclerosis; Shy-Drager Syndrome; chemotactic;
KW   chemokinetic; thrombolytic; drug screening; arthritis; inflammation;
KW   leukaemia; BOND_PC; GO6118; GO9055.
XX
OS   Homo sapiens.
XX
CC PN   WO200153312-A1.
XX
CC PD   26-JUL-2001.
XX
CC PF   26-DEC-2000; 2000WO-US034263.
XX
PR   23-DEC-1999;   99US-00471275.
PR   21-JAN-2000; 2000US-00488725.
PR   25-APR-2000; 2000US-00552317.
PR   20-JUN-2000; 2000US-00598042.
PR   19-JUL-2000; 2000US-00620312.
PR   03-AUG-2000; 2000US-00653450.
PR   14-SEP-2000; 2000US-00662191.
PR   19-OCT-2000; 2000US-00693036.
PR   29-NOV-2000; 2000US-00727344.
XX
CC PA   (HYSE-) HYSEQ INC.
XX
CC PI   Tang YT,  Liu C,  Asundi V,  Chen R,  Ma Y,  Qian XB,  Ren F,  Wang D;
CC PI   Wang J,  Wang Z,  Wehrman T,  Xu C,  Xue AJ,  Yang Y,  Zhang J,  Zhao QA;
CC PI   Zhou P,  Goodrich R,  Drmanac RT;
XX
DR   WPI; 2001-442253/47.
DR   N-PSDB; AAI58895.
DR   PC:NCBI; gi74747736.
XX
CC PT   Novel nucleic acids and polypeptides, useful for treating disorders such 
CC PT   as central nervous system injuries.
XX
CC PS   Example 4; SEQ ID NO 2884; 10078pp; English.
XX
CC   The invention relates to human nucleic acids (AAI57798-AAI61369) and the 
CC   encoded polypeptides (AAM38642-AAM42213) with nootropic, 
CC   immunosuppressant and cytostatic activity. The polynucleotides are useful
CC   in gene therapy. A composition containing a polypeptide or polynucleotide
CC   of the invention may be used to treat diseases of the peripheral nervous 
CC   system, such as peripheral nervous injuries, peripheral neuropathy and 
CC   localised neuropathies and central nervous system diseases, such as 
CC   Alzheimer's, Parkinson's disease, Huntington's disease, amyotrophic 
CC   lateral sclerosis, and Shy-Drager Syndrome. Other uses include the 
CC   utilisation of the activities such as: Immune system suppression, 

CC   and thrombolytic activity, cancer diagnosis and therapy, drug screening, 
CC   assays for receptor activity, arthritis and inflammation, leukaemias and 
CC   C.N.S disorders. Note: The sequence data for this patent did not form 
CC   part of the printed specification
CC   
CC   Revised record issued on 23-JUL-2009 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 156 AA;

  Query Match             100.0%;  Score 812;  DB 2;  Length 156;
  Best Local Similarity   100.0%;  
  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156

US-10-473-008A-14
; Sequence 14, Application US/10473008A
; Patent No. 7795387
; GENERAL INFORMATION:
;  APPLICANT: Thierry Leveillard
;  APPLICANT:  Jose Alain Sahel
;  APPLICANT:  Saddek Mohand-Said
;  APPLICANT:  David Hicks
;  TITLE OF INVENTION: Disease associated protein
;  FILE REFERENCE: 4-31883
;  CURRENT APPLICATION NUMBER: US/10/473,008A
;  CURRENT FILING DATE:  2003-09-25
;  NUMBER OF SEQ ID NOS: 35
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 14
;   LENGTH: 135
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-473-008A-14

  Query Match             48.1%;  Score 75;  DB 7;  Length 135;
  Best Local Similarity   100.0%;  
  Matches   75;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGS 75
              |||||||||||||||
Db         61 RPAPFEVVFVSADGS 75
US-13-909-764A-36
; Sequence 36, Application US/13909764A
; Patent No. 8957043
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  APPLICANT:UNIVERSITE DE STRASBOURG
;  TITLE OF INVENTION: METHODS OF TREATING RETINITIS PIGMENTOSA
;  TITLE OF INVENTION:USING NUCLEIC ACIDS ENCODING RDCVF1 OR
;  TITLE OF INVENTION:RDCVF2
;  FILE REFERENCE: NV1-046USDV2CN2DV
;  CURRENT APPLICATION NUMBER: US/13/909,764A
;  CURRENT FILING DATE: 2013-06-04
;  PRIOR APPLICATION NUMBER: 13/348,435
;  PRIOR FILING DATE: 2012-01-11
;  PRIOR APPLICATION NUMBER: 11/739,739
;  PRIOR FILING DATE: 2007-04-25
;  PRIOR APPLICATION NUMBER: 10/473,008
;  PRIOR FILING DATE: 2004-04-02
;  PRIOR APPLICATION NUMBER: PCT/EP02/03810
;  PRIOR FILING DATE: 2002-04-05
;  PRIOR APPLICATION NUMBER: FR 0104712
;  PRIOR FILING DATE: 2001-04-06
;  NUMBER OF SEQ ID NOS: 38
;  SOFTWARE: PatentIn version 3.5

;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-909-764A-36

  Query Match             48.1%;  Score 75;  DB 9;  Length 119;
  Best Local Similarity   100.0%;  
  Matches   75;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGS 75
              |||||||||||||||
Db         61 RPAPFEVVFVSADGS 75


16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
February 15, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649